UNITED STATES DISTRICT COURT CASE NO. 5:18»cv-926
NORTHERN DlSTRlCT OF NEW YORK

'I`HE, SECRETARY OF THE U.S. DEPARTMENT

OF HOUSING AND URBAN DEVELOPMENT, an

agency ofthe UNlTED STATES OF AMERICA,

Plaintil`f,

-again$l- MMENLLQE

The Estate of Betty W. Wait al<a Elizabeth

Betty Lee Waddingham Wait, deceased,

United States of America obo Internal Revenuc
Service, New Yorl< Sta.te Department oi` Taxation and
Finanee, George Wait aka George W. Wait, .lr.;

Defendants

 

On the summons and complaint filed herein on August 3, 2013 on the notice of pendency
filed in the Oi`tice ofthe Jefferson County Clerk on August 21, 2018; on the annexed Aft`innation of
lohn Manf`redi, attorney for Plaintii`t`, on the affidavit oi`Ciay|ene F`ox, Swor'n to on the 19“‘ day of
September, 2018, and upon all ofthe proceedings had herein, the Court iindsthat:

This action was brought to foreclose a mortgage on real property located in the County of
lefferson,

The entire balance secured by said mortgage5 $183,340.88 includes principal, interest, and
service charges due as ofMarch 16"‘, 2018.

The defendants herein have been duly served with the summons and complaint The time to
answer or move with respect to the complaint has expired and the same has not been extended by

consent or by order of this Court. No answer or motion directed to the complaint has been

interposed by or on behalf of the defendantsl The defendants are not infants, incompetent or
absenteel Accordingly, the defendants are in default.

A notice of pendency containing all the particulars required by law has been duly filed as
aforesaid in the .lefferson County Clerlt’s Oftice on August 2151, 2018.

The mortgaged premises should be sold in one parcel.

The amount computed by the Court to be due to plaintiffon the note and mortgages described
in the complaint is $98,094.65 in principal, with interest in the sum of$Sl ,906.13 as of March 16“‘,
2018, plus additional interest accruing ata rate of2.99% per annum, plus service fees as set forth in

HUD handbook 4330.1 (l3-l$) in the sum of$8,340, plus costs and disbursements of$i,?i l .03.

NOW, on motion of plaintiff United States of America, and the Court having determined that
an evidentiary hearing is unnecessary on the issue of damages, in light of the affidavit and
documentary evidence submitted by plaintiff, it is

ORDERED AND AD.JUDGED that the action is dismissed against defendants .lohn Doe l-
5 and Jane Doe l- 5 , and it is

ORDERE]J AND AD.IUDGED that the action is dismissed against defendants Unl<nown
Heirs to the Estate ofBetty W. Wait aka Elizabeth Betty l,ee Waddingham Wait, deceased, and it is

ORDERED AN]) ADJUDGED that the defendant Estate of Betty W. Wait aka Elizabeth
Betty Lee Waddingham Wait, deceased, is in default; and it is

ORDERED AND ADJUDGED that the defendant George Wait aka George W. Wait, Jr. is
in default; and it is

ORDERED AND ADJUDGED that the defendantNew York State Department ofTaxation
and Finance is in default; and it is

ORDERED AND ADJUDGED, that the plaintiff have judgment herein for the sum of
$98.094.65 in principal, plus interest in the sum of §8l,906.l3 as of March l6"‘, 2018, plus
additional accrued interest from Mareh 16‘h, 2018 to the date of entry ofjudgment at the rate of
2.99% per annum, or $ | 9.16 per day, plus service fees of$§§i@g, plus $l 711.03 as taxed bythe

 

Court for the costs and disbursements of plaintiff in this action, and it is further
ORDERED AND ADJUDGED, that the mortgaged premises described in the complaint and

as hereinafter described, be sold in one parcel, subject to the following: any state of facts that an

accurate survey may show; easements, covenants, restrictions or reservations of reeord, if any;
zoning restrictions and any amendments thereto according to law, and now in force; existing
violations and orders of the appropriate departments of any City, Town or Village, if any; the
physical condition of the premises at the time of closing; and without any apportionments or
adjustments; at public auction to be held in the lobby of the lefferson Countv Court Complex
Front Vestibule. 163 Arsenal Stu_Watertown. NY 13601 by and under the direction of _l_<_elt_h
Caughlin. Esq. (phone 315 ?'SS 6';'00] who is hereby appointed Master for that purpose; that said
l\/laster give public notice of the time and place of said sale according to federal law and the
practice of this Court by advertising in the Watertown Daily Tirnes that plaintiff or a
governmental agency thereof or any other party to this action may become the purchaser at such sale;
that in the event plaintiff or such governmental agency shall become the purchaser at the said sale
shall not be required to make any deposit thereon; that said Mastel' execute and deliver to the
purchaser at such sale a deed of the premises sold; All taxes, assessments, water rates and other
encumbrances which at the time ofsale arc liens or encumbrances upon said premises will be paid by
the Purchaser in addition to the bid price, unless the purchaser shall, previous to the delivery ol`the
Deed, produce to the Master proof of the payment of such liens or encumbrances including any
interest or penalties due which may lawfully have accrued thereon to the day ofthe payment Any
state or local real estate transfer tax or real property transfer tax will be paid by the purchaser.
That said Master then deposit the balance ofsaid proceeds ofsale in his own name as lvlaster

in the escrow account of Keith CaughlirL Esd. and shall thereafter make the following payments and

 

his checks drawn for that purpose shall be paid by said depository:

l_s‘; the sum of $M to said Master for his!her fees herein.

_ZL‘i: the expenses ofthe sale and the advertising expenses as shown on the bills presented to
said Master and certified by himi’her to be correct, duplicate copies of which shall be left with said
depositoryl

ld:“”l`he sum of$l 71 l .03 adjudged as aforesaid to plaintiff for its costs and disbursements

in this action, and also the sum of$l 88=340.88 the amount computed by the Court adjudged to

 

plaintiff aforesaid, with interest at 2.99% per annum from March 16"‘, 2013.

Said l\/laster shall take the receipt ol`plaintiffor its attorney for the amounts paid as directed

in item marked "‘3“*” and shall file it with histher report ofsale. Said Master shall deposit the surplus
moneys, if any, with the Clerk of this Court within 5 days after the same shall be received and
ascertainable, to the credit ofthis action, to be withdrawn only on the order cfa .ludge ofthis Court.
ln the eventthat plaintiff or a governmental agency thereof is the purchaser ofsaid mortgaged
premises at said sale, or in the event that the rights ofthe purchaser at said sale and the terms of sale
under this judgment Shall be assigned to and be acquired by plaintiff or any such governmental
agency, and a valid assignment thereof be filed with said l\/laster, said Master shall not require
plaintiff or such governmental agency to pay in cash the amount bid at such sale, but shall execute
and deliver to plaintiff or such governmental agency a deed ofthe premises sold.

Plaintiffor such governmental agency shall pay the amount specified above in items marked
"‘ ls"", “2“d” and "'3“]"’ and shall also pay the amount of the aforesaid taxes, assessments, water rates,
sewer rents and interest and penalties thereon, if any. Said Master shall apply the balance of the
amount bid, after deducting therefrom the aforesaid amounts paid by plaintiffor such governmental
agency, to the amounts due plaintiffitem marked “3'd”, and ifthere be a surplus over and above said
amounts due and allowed to plaintiff, plaintiff shall pay to said Master, upon delivery of said
Master’s Deed, the amount of such surplus, and said Master shall deposit said surplus as hereinabove
direct.ed.

Said Master shall make histher report of such sale and shall file it with the Clerk ofthe Court
with all convenient speed. if the proceeds of such sale be insufficient to pay the amount adjudged
due to plaintiff with the expenses, interests and costs as aforesaid, said Master shall specify the
amount of such deficiency in hisfher report ofsale; and it is further

ORDERED AND ADJUDCED, that the purchaser at said sale be let into possession on
production ofthe Master’s deed; and it is further

ORDERED AN]) ADJUDGED, that each and all of the defendants in this action, and all the
persons claiming under them, or any or either of them, after the filing of the notice of pendency of
this action, be and they hereby arc forever barred and foreclosed of all right, title, claim, interest, lien
and equity of redemption in said mortgaged premises and each and every part thereof

The premises affected by this action are situated entirely within the County of .lefferson and

designated as 923 ives Street‘ Watertown. NY 1360l. Section: 14 Block: 38 Lot:106.200 and 923

Rear lves Street. Watertowni NY l3601. Section: l4 Block: 38 L,ot: lt)6.l00, further described in
annexed Schedule “A”.

Together with all right, title and interest of the owner, if any, in and do the land lying in the
streets and roads in front of an adjoining said premises, to the center linethereof.

Together with all fixtures and articles of personal property annexed to, installed in, or used in

connection with the mortgaged prcmises, as is/xtf`fully set o t in said Mo
/L)M~¢ W

(/3{ ] l‘? unrrsr) star s ors'rRiCTiu

      
       
 

WebTitle File No.: WTA-18-012632 Amend 3 Client File No.:

SCHEDULE A
DESCRIPTION OF MORTGAGED PREMISES

PARCEL l

AL,L THAT TRACT OR PARCEL OF LAND, situate in the City of Watertown, County of.lefferson and State ofNew
York, bounded and described as follows:

BEGINN[NG at an iron pipe driven into the ground at a point in the easterly margin oflves Street, as monumented by the
Department of E,ngineering ofthe City of Watertown, ton York, which bears south 25° 40' nest along said margin 140.?4
feet from a monumented angle point in said margin, and which point of beginning is southeasterly along said easterly
margin of lves Street 33'?.5 feet from an iron corner fence post marking the line between the lves Strect. Land Company,
known as the lves Hill Country Club, and the northwesterly corner of the parcel of land conveyed by John D. Harris, Jr. to
Edwin H. Adams by deed dated iuly 19th, 1954 and recorded in the left`erson County Clerk's office .luly 22nd, 1954 in
Liber 603 of Deeds at page 138;

Tl-lENCE, turning to the right 90° and running perpendicular to said street margin south 6`4° 20' east 1?5 feet to an iron
pipe;

THENCE, turning to the right 90° and running on a line parallel with and 1?5 feet easterly of the said street margin south
25° 40` west 160 feet to an iron pipe;

THENCE, turning to the right 90° and perpendicular to said street margin north 64° 20' west 1?5 feet to an iron pipe in
said street margin',

THENCE, along said street margin north 25° 40' east 160 feet to the place of beginningl
Containing 0.64 of an acre of land.

lntending to convey hereby a rectangular parcel of land having a frontage on the easterly margin oflves Street of160 feet
and a width at the rear of 160 feet and a depth of 1?5 feet at right angles to said easterly margin oflves Street.

Being a part ofthe premises conveyed by lda Bt Flower to John B, Harris, et ano, by Warranty Dead dated March 19th,
1915 and recorded in the Jefferson County Clerk's office March 26th, 1915 in Liber 344 of Deeds at page 528, and
subsequently devised t.o John B. Harris, Jr. under paragraph SIXTH (G) of the Will ofJohn Bt Harris, Deceased, recorded
February |_9th, 1952 in Liber 564 of deeds at page 165.

All bearings given are magnetic as per survey made September 6, 1955 by H. R. Dwyer, C.E., Licensed Professional
Engineer and Land Surveyor No. 2368.

This conveyance is made and accepted upon the express condition, and the part of the second part, covenant for
distributees, legal representatives, successors and assigns that:

The premises herein conveyed shall not be sub-divided.

The premises herein conveyed shall be used for single family residence purposes only.

That no building shall ever be erected on said premises within forty (40) feet of any street margin

That the foregoing constitute restrictive covenants which are perpetual and shall run with the land.

That these restrictive covenants in their entirety shall be included in any subsequent conveyance of said premises

‘-"*_~"*E"°!\>r"

BEING the same premises conveyed by John B. Wards, Jr. to George w. Wait by warranty dead dated Scptember 21, 1955
and recorded in the Jefferson County Clerk's Office September 21, 1955 in L,iber 620 of deeds at page 623l

vl.O Page 3 of 12

Web'l`itle File No.: WTA-18-012632 Amend 3 Client File No.:
PARCEL ll

ALSO ALL THAT TRACT OR PARCEI_, OF LAND, situate in the City of Watertown, County of Jefferson and State of
New York, bounded and described as follows:

Beginning, at an iron pipe driven in the ground at the East.ernmost corner ot`a Lot heretofore conveyed by the party of the
first part to George W. Wait by warranty deed dated September 21, 1955 and recorded same date in Jefferson County
Clerk‘s Office in Liber 620 of Deeds at Page 628;

Thence running in a straight line Southeasterly on a bearing which shall be an extension ofthe Northeast boundary of the
said lot heretofore conveyed to the said George W, Wait a distance of 25 feet more or less to an iron pipe driven in the
ground, which said iron pipe is the Southeasterly corner ofa parcel conveyed by the party ofthe first part to Ellsworth R.
and Dorothy C. l-laver by warranty deed dated December 5, 1960 and recorded in Jet`ferson County Clerk's Offrce on
Decernber '!, 1960 in l_,iber ?'02 ofDeeds at Page 223;

Thence turning 90° to the right on a bearing S. 20°-22‘ West a distance of 160 feet more or less to an iron pipe driven in

the ground at a point which is the Northeasterly corner of a lot heretofore conveyed by the party of the first part to Edith

W. Pfaff by warranty deed dated lvlay 3, 1963 and recorded same date in Jefferson County Clerk's Office in Liber 735 of
Deeds at Page 12;

Thence turning 90° to the right running a distance of 25 feet more or less to an iron pipe driven in the ground at the
Southeasterly corner ofthe aforesaid lot heretofore conveyed by the party of the first

part to George W. Wait; Thence running 90° to the right a distance of 125 feet more or less along the Southeasterly margin
ofthe aforesaid lot of George W. Wait t.o the place of beginning

lt being the intention herein to convey a rectangular parcel ot` land approximately 25 feet deep along the rear line ofthe
said lot heretofore conveyed to George W. Wait, which said rectangular parcel shall have a Southeast boundary which
shall run along the same line as the Southeast boundary of the adjoining lots,

This conveyance is made and accepted upon the express condition that the party of the second part covenant t`or her
distributees, legal representatives, successors and assigns, that;

1. ”l`he premises herein conveyed shall become a part ofthe herein- above described parcel conveyed by the party of
the first part to George W. Wait by warranty deed dated September 21, 1955, and recorded same date in Jefferson County
Clerk's Office in Liber 620 ofDeeds at Page 628, and subject to the same restriction,: thereof, to wit.'

The premises herein conveyed shall not be sub-divided

The premises herein conveyed shall be used for single family residence purposes only.

That no building shall ever be erected on said premises within forty (40) feet of any street margin.

That the foregoing constitute restrictive covenants which are perpetual and shall run with the land

That these restrictive covenants in their entirety shall be included in any subsequent conveyance of said premises

.F“[UOFO.>

BEING the same premises conveyed by John B. Harris, Jr. to Betty W_ Wait by warranty deed dated April 28th, 1967 and
recorded May 2, 1962 in the Jefferson County Clerk's Office in l,iber 296 of deeds at page 2?6.

Premises: 923 lves Street, Watertown, NY 13601

Tax Parcel lD No.: Section: 14 Block: 38 Lot: 106.200
Prernises: 923 Rear lves Street, Watertown, N‘r’ 13601
Tax Parcel lD No.: Section: 14 Block'. 38 L.ot: 106.100

v1.0 Page¢of 12

